NOT FOR PUBLICATION
                                                                           FILED
                    UNITED STATES COURT OF APPEALS
                                                                           APR 18 2016

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




SIDHARTHA MADHU BHISE,                           No. 13-71122

              Petitioner,                        Agency No. A088-492-940

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 11, 2016
                            San Francisco, California

Before: NOONAN, W. FLETCHER, and MURGUIA, Circuit Judges.

      Sidhartha Madhu Bhise seeks asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”) based on abuses he

allegedly endured as a result of his opposition to Mauvin Godinho, an elected

official in the Indian state of Goa. The Board of Immigration Appeals (“BIA”)




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
denied Bhise’s application. Bhise petitions for review of this decision. We have

jurisdiction under 28 U.S.C. § 1252.

      To support his claims, Bhise testified to multiple instances of abuse.

Because the BIA did not reach the question of credibility, for the purposes of this

appeal, we credit Bhise’s testimony as true. See Vitug v. Holder, 723 F.3d 1056,

1065 (9th Cir. 2013). In 2000, Bhise was arrested at a rally where he performed in

a political street play criticizing Godinho. The police detained Bhise overnight,

beat him, and forced him to sign a statement admitting that he had defamed

Godinho and promising to no longer participate in political street plays. In 2002,

after a victory rally for Godinho’s opponent in an election, Godinho’s men

attacked Bhise: they hit him and smashed in his car windows before he was able to

escape. In 2007, Bhise was putting up posters supporting the re-election of

Godinho’s incumbent political opponent when ten men with hockey sticks attacked

him and were able to hit him in the arm and back before he escaped.

      After Godinho won the 2007 election, Godinho supporters threw rocks and

firecrackers at Bhise’s family’s home. Fearing further harm, Bhise left to stay with

a relative in Mumbai until he was able to leave India as an employee on a Carnival

Cruise Line ship.




                                          2
      In 2008, Bhise returned home. A few days after his return, Godinho

supporters came to Bhise’s house to search for him and told Bhise’s father that

they had old scores to settle with Bhise. Once again, Bhise escaped to stay with his

relative in Mumbai until he gained employment on a cruise ship, allowing him to

leave the country.

      In 2009, Bhise returned to India, but did not return to his hometown. He

tried to stay with his relative in Mumbai, but the police had been searching for him

there. Bhise stayed elsewhere in Mumbai for two months before he obtained

employment on a cruise ship and left the country a final time. He entered the

United States on or about June 5, 2009 and has not returned to India since. He

testified that the police and Godinho supporters have continued to search for him at

his family’s home and his father’s affidavit supports that statement.

      1. The harm Bhise has suffered does not rise to the level of past persecution.

Although the initial detention by the police is similar to one of the detentions in

Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004), the surrounding

circumstances are completely different. After the initial detention, two years

elapsed before the next physical altercation and five more years elapsed before the

second. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (remaining

six additional months within origin country without incident weighs against a


                                           3
finding of persecution). Neither of those subsequent altercations rose to the level

of abuse that occurred in Guo. See Guo, 361 F.3d at 1203.

      Bhise also testified that his life was threatened either after his final return in

2009 or when Godinho’s supporters searched for him in 2008. Regardless, the

evidence of this threat was admittedly hearsay told to him by his father and,

accordingly, is given less weight. See Gu v. Gonzales, 454 F.3d 1014, 1021 (9th

Cir. 2006) (accepting testimony as true “does not prevent us from considering the

relative probative value of hearsay and non-hearsay testimony”). Overall, the

record does not compel the conclusion that Bhise suffered past persecution. See

INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992).

      2. Bhise has failed to prove that he has a well-founded fear of future

persecution because he has not shown that his fear is objectively valid. There is no

indication that Bhise will, upon his return, suffer abuse of greater severity than

what he suffered in the past, indicating that future abuses will probably not rise to

the level of persecution. Also, because any death threat made against Bhise was

developed through hearsay evidence, Bhise’s testimony about such threats does not

compel the conclusion that he will be persecuted in the future. Although Godinho

supporters and the police continue to search for Bhise, those searches do not

necessarily indicate that Bhise would suffer persecution if he were found. See Gu,


                                           4
454 F.3d at 1021–22. Additionally, Bhise’s multiple returns to India, where he

stayed for two months each time without incident, further undermine his

contention that he will suffer future persecution. Cf. Kumar v. Gonzales, 439 F.3d

520, 524–25 (9th Cir. 2006). Overall, the evidence does not compel overturning

the BIA’s conclusion that Bhise does not have a well-founded fear of future

persecution. See Elias-Zacarias, 502 U.S. at 481 & n.1.

      3. Because Bhise does not satisfy the objective standard for a well-founded

fear of future persecution, Bhise also does not satisfy the more stringent standard

for withholding of removal. Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.

2006).

      4. The physical abuses at issue here did not involve the intentional infliction

of “severe pain or suffering, whether physical or mental, . . . on a person” and

therefore do not rise to the level of torture. 8 C.F.R. § 1208.18(a)(1); Nuru v.

Gonzales, 404 F.3d 1207, 1217 (9th Cir. 2005).

      The petition is DENIED.




                                          5